Case: 1:18-cv-07335 Document #: 116 Filed: 11/23/20 Page 1 of 1 PageID #:1166

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

John Doe
                                     Plaintiff,
v.                                                       Case No.: 1:18−cv−07335
                                                         Honorable Steven C. Seeger
Loyola University Chicago
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 23, 2020:


         MINUTE entry before the Honorable Jeffrey T. Gilbert: Telephonic status hearing
held on 11/23/20. Fact discovery is completed. Both sides served their expert reports. The
parties shall file a notice of confirmed dates for expert depositions by 12/11/20. If dates
for all necessary expert depositions have not been confirmed by that time, the parties
should indicate when they will be able to file an updated report with confirmed dates for
all the expert depositions that will be taken. The Court also inquired about the possibility
of settlement and it does not appear that settlement is a realistic possibility in this case at
this time. Mailed notice (ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
